Citation Nr: 0706405	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  03-08 765A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from February 1974 to January 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).


VACATUR

In a decision issued on April 11, 2006, the Board declined to 
find that new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a back injury.

However, it has recently come to the Board's attention that 
additional evidence was received by VA in October 2005, prior 
to the issuance of the Board's April 2006 decision.  
Unfortunately, although it was already in VA's possession 
prior to the issuance of the Board's decision, that evidence 
was not associated with the claims folder in time for it to 
be considered by the Board.  Moreover, although the Board had 
no actual knowledge of this additional evidence at the time 
of the issuance of the April 2006 decision, this evidentiary 
submission is presumed to have been constructively before the 
Board at the time of the April 11, 2006 Board decision.  See, 
e.g., Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board may vacate an appellate decision at any time, 
either on the request of the veteran or his representative, 
or on the Board's own motion, when there has been a denial of 
due process.  See 38 C.F.R. § 20.904(a) (2006).  In order to 
ensure that the veteran has been accorded full due process of 
law and that the decision on his appeal takes into 
consideration all the available evidence, the Board will, on 
its own motion, vacate its decision of April 11, 2006.  A 
subsequent decision will be issued in its place.


ORDER

The Board's decision of April 11, 2006, which declined to 
reopen the veteran's claim of entitlement to service 
connection for residuals of a back injury is hereby vacated.




____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


